               Case 2:17-cr-00097-TLN Document 99 Filed 01/04/21 Page 1 of 3


 1   JAN DAVID KAROWSKY
     Attorney at Law
 2   A Professional Corporation
     California State Bar Number 53854
 3   716 19th Street, Suite 100
     Sacramento, CA 95811-1767
 4   (916) 447-1134
     (916) 448-0265 (Fax)
 5
     Attorney for Defendant
 6   Myron Armstrong
 7                               UNITED STATES DISTRICT COURT
 8                  IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                       )   Case No.: 2:17-CR-097-TLN
                                                     )
11                  Plaintiff,                       )   STIPULATION AND ORDER TO
                                                     )   CONTINUE STATUS CONFERENCE
12          vs.                                      )
                                                     )
13   MYRON ARMSTRONG,                                )   DATE: January 7, 2021
                                                     )   TIME: 9:30 a.m.
14                  Defendant                        )
                                                         JUDGE: Hon. Troy L. Nunley
                                                     )
15                                                   )
                                                     )
16                                                   )
17
                                         FACTUAL SUMMARY
18
            Counsel for the Defendant needs additional time for some additional ongoing
19
     investigation, to obtain additional information from the Defendant, and for further case
20
     preparation. With the Covid-19 pandemic, the restrictions on visits at the jail, and my otherwise
21
     extremely limited access to obtaining needed information from Mr. Armstrong, I have not been
22
     able to accomplish much by way of organization or preparation in the last number of months.
23
            Additionally, counsel for the Defendant needs additional time for just initiated
24
     negotiations with the prosecution in an effort to seek and obtain a resolution of this case. With
25
     the Covid-19 pandemic, the restrictions on visits at the jail, and my otherwise extremely limited



                                                     -1-
               Case 2:17-cr-00097-TLN Document 99 Filed 01/04/21 Page 2 of 3


 1   access to Mr. Armstrong, I have finally been able to discuss a possible resolution of the case with
 2   him.
 3          Last week I conveyed a proposed plea offer to AUSA Conolly and am awaiting a
 4   response. It will take some time to discuss and attempt to resolve this case. Therefore, for all of
 5   the above-stated reasons, I am requesting the case be continued to give me more time for further
 6   investigation and for me to attempt to resolve the case.
 7          Therefore, it is requested that the Status Conference set for January 7, 2021 be continued
 8   to March 18, 2021 at 9:30 a.m.. I have spoken to the prosecuting AUSA, James Conolly, who
 9   has no opposition to this request. In fact, he has agreed that I may sign his name to this request.
10                                            STIPULATION
11          Plaintiff, United States, and Defendant, Myron Armstrong, through their undersigned
12   counsel, hereby stipulate and agree and request the Court to re-set the date for the Status
13   Conference to March 18, 2021at 9:30 a.m.. The parties further stipulate that time may be
14   excluded from the Speedy Trial Act calculation from the date of January 7, 2021, the original
15   date set for the Status Conference, pursuant to 18 U.S.C. §3161 (h)(7)(B)(iv), Local Code T4,
16   and General Order 618, issued on May 13, 2020 in order to give Counsel for the Defendant
17   reasonable time to prepare. Undersigned counsel agrees that the ends of justice served by
18   ordering this continuance outweighs the best interest of the public and this defendant’s right to a
19   speedy indictment or trial and merits this exclusion of time.
20   IT IS SO STIPULATED.
21   DATED:         January 4, 2021                        McGregor Scott
                                                           United States Attorney
22
                                                   by      /s/ James Conolly by Jan Karowsky
23
                                                           with Mr. Conolly’s permission
24
                                                           James Conolly
25                                                         Assistant U.S. Attorney
                                                           by Jan David Karowsky



                                                     -2-
              Case 2:17-cr-00097-TLN Document 99 Filed 01/04/21 Page 3 of 3


 1
     DATED:       January 4, 2021                 JAN DAVID KAROWSKY
 2                                                Attorney at Law
                                                  A Professional Corporation
 3

 4
                                         by       /s/ Jan Karowsky

 5                                                JAN DAVID KAROWSKY
                                                  Attorney for Defendant
 6                                                Myron Armstrong

 7   IT IS SO ORDERED.

 8
     Dated: January 4, 2021
 9
                                              Troy L. Nunley
10
                                              United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                           -3-
